NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted February 15, 2012*
                                   Decided March 14, 2012

                                             Before

                              MICHAEL S. KANNE, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 11-2081

CRAIG LEE MILLER,                                   Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Eastern District of Wisconsin.

       v.                                           No. 11-C-309

KENNETH MORGAN,                                     William C. Griesbach,
    Defendant-Appellee.                             Judge.

                                           ORDER

         Back in 2002, Craig Miller, a Wisconsin inmate, petitioned for a writ of habeas corpus
under 28 U.S.C. § 2254. His prison warden at the time, Kenneth Morgan, was the named
respondent. Miller contended that his convictions for battery, false imprisonment, and other
crimes violate his constitutional rights. The state moved to dismiss the petition as untimely,
see id. § 2244(d)(1), and the district court granted the motion. Miller’s request for a certificate



       *
        The defendant was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11-2081                                                                              Page 2

of appealability was denied. Miller then challenged the dismissal of his petition in a series
of frivolous motions and a federal civil-rights action against the State of Wisconsin. See
Miller v. Wisconsin, 308 F. App’x 1, 2 (7th Cir. 2008); Miller v. Morgan, No. 02-cv-0096-bbc,
2009 WL 426233, at *1 (W.D. Wis. Feb. 19, 2009); Miller v. Morgan, No. 02-cv-0096-jcs, 2008
WL 4300925, at *1 (W.D. Wis. Sept. 17, 2008); Miller v. Morgan, 04-C-1137, 2005 WL 1364507,
at *3 (E.D. Wis. June 7, 2005). For his litigiousness Miller “struck out” under the Prison
Litigation Reform Act, see 28 U.S.C. § 1915(g). Miller, 308 F. App’x at 2.



        In March 2011, Miller tried again. He initiated this action under 42 U.S.C. § 1983
claiming that Morgan, as the named respondent in his § 2254 petition, violated his
constitutional rights back in 2002 when the state’s lawyers moved to dismiss that petition as
untimely instead of addressing the merits. Miller seeks $8 billion in damages. The district
court dismissed the lawsuit at screening as frivolous, see 28 U.S.C. § 1915A, explaining that
an appeal, not a federal civil-rights lawsuit, is the means of challenging an adverse decision
in a § 2254 matter. The court added that untimeliness is a valid ground for dismissing a
petition for a writ of habeas corpus.

        On appeal Miller challenges the dismissal of his lawsuit. To have a claim for
damages under § 1983, Miller must allege that Morgan, the only named defendant, was
“personally responsible” for the alleged deprivation of his constitutional rights. See Johnson
v. Snyder, 444 F.3d 579, 583 (7th Cir. 2006); Palmer v. Marion County, 327 F.3d 588, 593–94 (7th
Cir. 2003). He does not. Morgan was his custodian, not an active participant in the § 2254
litigation. Thus, even if it was conceivable that a motion to dismiss Miller’s petition on the
grounds of untimeliness could give rise to a § 1983 claim, Miller’s lawsuit fails to state a
claim.

       The judgment is AFFIRMED. Miller is ORDERED to show cause why he should not
be sanctioned for filing a frivolous appeal. See Fed. R. App. P. 38. The response is due within
14 days of the date of this order.